Foed, Judge:
The suits listed iu schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise marked “A” and checked WPK (Examiner’s Initials) by Examiner W. P. Kerley (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A”, attached hereto and made part hereof, assessed with duty at 50% ad valorem under the provisions of paragraph 1301, Tariff Act of 1930, consists of nylon monofilament yarn, the same in all material respects as the merchandise which was the subject of Chester Tricot Mills, Inc. v. United States, 56 Cust. Ct. 532, C.D. 2695, wherein it was held that said merchandise is properly dutiable at 22½% ad valorem, as yarns of rayon or other synthetic textile, not specially provided for, singles, weighing less than 150 deniers per length of 450 meters, and not having more than 20 turns twist per inch, under paragraph 1301 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2695 be incorporated with the record in these cases and that the protests be submitted on this stipulation being limited to the merchandise marked “A” as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, Chester Tricot Mills, Inc. v. United States, 56 Cust. Ct. 532, C.D. 2695, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated examiner to be properly dutiable at the rate of 22½ per centum ad valorem under paragraph 1301, Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as yarns of rayon or other synthetic textile, not specially provided for.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.